        Case 6:20-mj-00073 Document 3 Filed on 08/25/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  August 25, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § MAG. JUDGE ACTION NO. 6:20-MJ-73-1
                                             §
JUAN JESUS RAMIREZ                           §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:

        (1)   There is probable cause to believe the defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C.

§ 841(b)(1)(A); and

        (2)   The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community.

        The evidence against the defendant meets the probable cause standard.              The

defendant is charged with a serious offense involving a significant amount of

methamphetamine, is on bond for the felony offense of obstruction or retaliation, his

parents (who are the only ones to speak to U.S. Pretrial Services) are undocumented

aliens illegally present in the United States, and has a significant drug abuse problem that

includes daily use of cannabinoids and occasional use of cocaine and ecstasy. He is a

1/2
      Case 6:20-mj-00073 Document 3 Filed on 08/25/20 in TXSD Page 2 of 2




poor candidate for bond.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 25th day of August, 2020.


                                             ___________________________________
                                             Julie K. Hampton
                                             United States Magistrate Judge




2/2
